 



Exhibit 10.2
LCA-VISION, INC.
2001 LONG-TERM STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AND AGREEMENT
You have been awarded a restricted stock award under the LCA-Vision Inc. 2001
Long-Term Stock Incentive Plan (the “Plan”).
GRANT: LCA-Vision Inc., a Delaware corporation (the “Company”), hereby awards to
you (the “Grantee” named below) restricted shares of the Company’s Common Stock,
par value $.001 per share (“Shares”), subject to the forfeiture provisions and
other terms of this Agreement. The Shares will be issued at no cost to you on
the Vesting Date[s] set forth below, provided that you are employed by the
Company or any of its subsidiaries on the [applicable] Vesting Date. Please read
this Agreement carefully and return one copy as requested below. Unless
otherwise provided in this Agreement, capitalized terms have the meanings
specified in the Plan.
Grantee:                     No. of Shares:                     Grant
Date:                     Vesting Dates:
VESTING: [All of the Shares will vest (become deliverable) on [date]] or [The
Shares will vest (become deliverable) between the Grant Date and [last vesting
date] with [% or number of shares] vesting on [dates]] or, if earlier, upon a
Change of Control of the Company (the “Vesting Date”); subject, however, to the
forfeiture provisions set forth below. If your employment terminates because of
your death or incapacity, all the Shares issuable under this award will vest on
your termination of employment. On [the][each] Vesting Date (or promptly
thereafter), the Company will deliver to you a certificate representing the
Shares which have vested on such date.
[NO] RIGHTS AS STOCKHOLDER PRIOR TO VESTING: Prior to [the][any] Vesting Date,
you will have [no] rights as a stockholder of the Company with respect to the
Shares to be issued on or after [the][that] Vesting Date.
[DIVIDEND EQUIVALENT: You will receive [cash] [shares of the Company’s Common
Stock] in an amount equal to the dividends which would have been payable in
respect of the Shares if they had been issued at the time of the Grant.]
FORFEITURE OF SHARES: In the event you cease to be employed by the Company, or
by any of its subsidiaries for any reason (other than as a result of death)
prior to [the] [any] Vesting Date, then all unvested Shares subject to this
award will be forfeited as of the date of your termination of employment and any
rights with respect to such forfeited Shares will immediately cease.
CONFIDENTIALITY: In consideration of your receipt of this award, you agree as
follows:
(a) During your employment with the Company or by any of its subsidiaries, and
after the termination of your employment, for any reason, voluntary or
involuntary, you will hold in a fiduciary capacity for the benefit of the
Company all information, knowledge or data relating to the Company or any of its
subsidiaries and their respective businesses which the Company or any of its
subsidiaries consider to be proprietary, trade secret or confidential that you
obtain or have previously obtained during your employment by the Company or any
of its subsidiaries and that is not public knowledge (other than as a result of
your violation of this provision) (“Confidential Information”). You will not
directly or indirectly use any Confidential Information for any purpose not
associated with the activities of the Company or any of its subsidiaries, or
communicate, divulge or disseminate Confidential Information to any person or
entity not authorized by the Company or any of its subsidiaries to receive it at
any time during or after your employment with the Company, except with the prior
written consent of the Company or as otherwise required by law or legal process.
At any time requested by the Company and immediately upon the termination of
your employment, you shall return all copies of all documents and other
materials in any form that constitute, contain, refer or relate to any
Confidential Information.

 



--------------------------------------------------------------------------------



 



(b) You understand and agree that the restrictions set forth above are
reasonable and necessary to protect the legal interests of the Company. You
further agree that the Company will be entitled to seek injunctive relief in the
event of any actual or threatened breach of such restrictions, and you hereby
consent to the exercise of personal jurisdiction and venue in a federal or state
court of competent jurisdiction located in Hamilton County, Ohio. You understand
and agree that this Agreement shall be construed and enforced in accordance with
the laws of the state of Delaware applicable to contracts executed and performed
therein. If any provision of this Agreement is determined to be unenforceable by
any court, then such provision will be modified or omitted only to the extent
necessary to make the remaining provisions of this Agreement enforceable.
TAXES: You must pay all applicable U.S. federal, state, local and foreign taxes
resulting from the grant of this award and the issuance of the Shares upon any
vesting of this award. The Company has the right to withhold all applicable
taxes due upon the vesting of this award (by payroll deduction or otherwise)
from the proceeds of this award or from future earnings (including salary, bonus
or any other payments.) In advance of [the][each] Vesting Date you may elect to
pay the withholding amounts due by surrendering to the Company a number of the
Shares otherwise deliverable on that Vesting Date that have a fair market value
on that Vesting Date equal to the amount of the payroll withholding taxes due.
CONDITIONS: This award is governed by and subject to the terms and conditions of
the Plan, which contains important provisions of this award and forms a part of
this Agreement. A copy of the Plan is being provided to you, along with a
summary of the Plan. If there is any conflict between any provision of this
Agreement and the Plan, this Agreement will control, unless the provision is not
permitted by the Plan, in which case the provision of the Plan will apply. Your
rights and obligations under this Agreement are also governed by and are subject
to applicable U.S. laws and foreign laws.
AGREEMENT: To acknowledge your agreement to the terms and conditions of this
award, please sign and return one copy of this Agreement
to                                                            .

              LCA-VISION INC.   Complete Grantee Information below:
 
           
By:
                     
Name:
          Home Address (including country):
 
                     
Title:
                     
 
           
 
            Date Agreed To:                                   U.S. Social
Security Number (if applicable)

 